 296DECISIONS OF NATIONAL LABOR RELATIONS BOARDSalt River Valley Water Users' Association andInternational Brotherhood of Electrical Work-ers, Local Union No 266, AFL-CIO. Case 28-CA-747924 September 1984DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSZIMMERMAN AND HUNTEROn 27 March 1984 Administrative Law JudgeWilliam J Pannier III issued the attached decisionThe Respondent filed exceptions and a supportingbrief, and the General Counsel filed a brief in re-sponseThe National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panelThe Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings,' andconclusions as modified2 and to adopt the recom-mended Order as modifiedORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawJudge as modified below and orders that the Re-spondent, Salt River Valley Water Users' Associa-' The Respondent has excepted to some of the judge's credibility findings The Board's established policy is not to overrule an administrativelaw judge s credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrect Standard DryWall Products 91 NLRB 544 (1950), enfd 188 F 2d 362 (3d Cm 1951)We have carefully examined the record and find no basis for reversingthe findings2 In concluding that the Respondent violated Sec 8(a)(5) of the Act byrefusing to permit the Union to Inspect employee Wes Ehrhardt's person-nel file the judge rejected the Respondent s assertion of confidentialityand based this finding in part on the file disclosure practices of the SaltRiver Project Agricultural Improvement and Power District Althoughthe District is, along with the Respondent, a component entity of the SaltRiver Project, It is a political subdivision of a State within the meaning ofSec 2(2) of the Act and a separate legal entity from the Respondent Individuals are employed either by the District or by the Respondent, notby a single all embracing entity Furthermore, their employees are coyered by separate collective bargaining agreements which are independently administered Accordingly, we find no need to rely on the District sdisclosure practices as evidence of the Respondent s practicesSeveral days after requesting to review Ehrhardt s personnel file theUnion sent the Respondent a letter regarding employee file requests generally The letter was part of an ongoing dialogue regarding the Respondent s imposition of costs for reproducing employee records Theletter stated that in light of these costs the Union wanted to detail thoserecords which were to cover employee file requests so that it would notbe charged for receiving unwanted information The letter stated that theUnion would need all records of disciplinary action issued to the employee in question, all performance reviews relevant to the employee and alldocuments that the Respondent would rely on in the grievance or arbitration procedure The Union's business manager, Bill Bearden, testifiedon both direct and cross examination that this letter was Intended tospecify the information the Union requested to inspect in Ehrhardt s fileAccordingly, the recommended Order is modified to require the Respondent to provide only that information in Ehrhardt s file which theUnion specified in this letterlion, Phoenix, Arizona, its officers, agents, succes-sors, and assigns, shall take the action set forth inthe Order as modified1 Substitute the following for paragraph 2(a)"(a) Furnish International Brotherhood of Elec-trical Workers, Local Union No 266, AFL-CIOaccess to all records in the personnel file of WesEhrhardt pertaining to disciplinary actions and per-formance reviews or which it intends to rely on inthe grievance or arbitration procedure concerningthe termination of Antonio Montanez "2 Substitute the attached notice for that of theadministrative law JudgeAPPENDIX BNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Act and has orderedus to post and abide by this noticeSection 7 of the Act gives employees these rightsTo organizeTo form, Join, or assist any unionTo bargain collectively through representa-tives of their own choiceTo act together for other mutual aid or pro-tectionTo choose not to engage in any of theseprotected concerted activitiesWE WILL NOT refuse to bargain collectively withInternational Brotherhood of Electrical Workers,Local Union No 266, AFL-CIO by refusing tofurnish it promptly with information that it re-quests which is relevant and reasonably necessaryto the processing and evaluation of grievances andpreparing them for arbitrationWE WILL NOT in any like or related mannerengage in conduct in derogation of our statutoryduty to bargain in good faith with the above-named labor organization, nor in any like or relatedmanner interfere with, restrain, or coerce our em-ployees in the exercise of the rights guaranteedthem in Section 7 of the National Labor RelationsActWE WILL furnish International Brotherhood ofElectrical Workers, Local Union No 266, AFL-CIO access to all records in the personnel file ofWes Ehrhardt pertaining to disciplinary actionsand performance reviews or which we intend to272 NLRB No 53 SALT RIVER VALLEY WATER USERS' ASSN297rely on in the grievance or arbitration procedureconcerning the termination of Antonio MontanezSALT RIVER VALLEY WATER USERS'ASSOCIATIONDECISIONSTATEMENT OF THE CASEWILLIAM J PANNIER III, Administrative Law JudgeThis matter was heard by me in Phoenix, Arizona, onDecember 6, 1983 1 On July 18, the Regional Directorfor Region 28 of the National Labor Relations Boardissued a complaint and notice of hearing, based on anunfair labor practice charge filed on June 15, allegingviolations of Section 8(a)(1) and (5) and Section 8(d) ofthe National Labor Relations Act, 29 U S C • 151 etseq (the Act) All parties have been afforded full oppor-tunity to appear, to introduce evidence, to examine andcross-examine witnesses, and to file briefs Based on theentire record,2 on the briefs filed on behalf of the parties,and on my observation of the demeanor of the witnesses,I make the followingFINDINGS OF FACTI JURISDICTIONAt all times material, Salt River Valley Water Users'Association (Respondent), has been a corporation dulyorganized under, and existing by virtue of, the laws ofthe State of Arizona, with its principal office and placeof business in Phoenix, Arizona, and has been engaged inthe operation and maintenance of a water irrigationsystem in the Salt River Valley located in the State ofArizona During the 12-month period preceding issuanceof the complaint, a representative period, Respondent, inthe course and conduct of its business operations, pur-chased goods, materials, and supplies valued in excess of$50,000 which were transported and delivered to itsplaces of business in the State of Arizona directly frompoints located outside the State of Arizona Therefore, Iconclude, as admitted by the answer, that at all timesmaterial, Respondent has been an employer engaged incommerce within the meaning of Section 2(2), (6), and(7) of the ActII THE LABOR ORGANIZATION INVOLVEDAt all times material, International Brotherhood ofElectrical Workers, Local Union No 266, AFL-CIO(the Union) has been a labor organization within themeaning of Section 2(5) of the ActIII THE ALLEGED UNFAIR LABOR PRACTICESA Background and IssuesRespondent and the Union have an established bar-gaining relationship and currently are parties to a collec-1 Unless stated otherwise, all dates occurred in 19832 The General Counsel's unopposed motion to correct record is granted and the record is corrected as set forth in Appendix Ative-bargaining agreement effective until November 30,1984 3 A grievance and arbitration procedure is providedin Article VIII of that agreementIt is undisputed that about February 18 the Union re-quested that a copy of a heat stress study be provided toIt by Respondent The latter admits that the study wasrelevant to the collective-bargaining process However,not until approximately August 26 did Respondent fur-nish the Union with a copy of it As amended at thehearing, the complaint alleges that Respondent violatedthe Act by this delay It is well settled that the duty tofurnish information encompasses the duty to do sopromptly and that a delay in furnishing relevant informa-tion constitutes a violation of the Act Queen Mary Res-taurants Corp v NLRB, 560 F 2d 403, 408 (9th Cir1977) For, "an employer fails to bargain in good faithwhen he unreasonably delays production of requested,relevant data " (Citations omitted ) NLRB v J P Stevens& Co, 538 F 2d 1152, 1164 (5th Cir 1976) Respondenthas advanced no explanation for delaying over 6 monthsin furnishing a copy of the admittedly relevant study tothe Union Nor does the record suggest any valid reasonfor that delay In these circumstances, it requires no fur-ther discussion to conclude that Respondent's delay infurnishing the heat stress study to the Union violatedSection 8(a)(5) and (1) of the ActA more involved Issue is posed by a second allegationin the complaint On March 22, two employees†Anto-nio Montanez and Wes Ehrhardt†were caught sleepingthe job Ehrhardt was suspended, but Montanez was ter-minated Thereafter, the Union filed a grievance onbehalf of Montanez and, in the course of processing thatgrievance, requested that it be permitted to inspect Ehr-hardt's personnel file However, as discussed in greaterdetail infra, it is Respondent's stated policy to release in-formation from personnel files to outsiders, such as theUnion, only "with employee consent" While the Unioninsists that, as the bargaining representative of all em-ployees in the bargaining unit including Ehrhardt, it isentitled to examine relevant information in personnelfiles, it never attempted to secure Ehrhardt's consent toexamine the contents of his personnel file The GeneralCounsel alleges that Respondent violated the Act by re-fusing to produLe "the relevant material in the personnelfile of employee Wes Ehrhardt" Conversely, Respond-ent argues that there was no material in Ehrhardt's per-sonnel file that could be construed as relevant to theprocessing of the grievance on behalf of MontanezMoreover, argues Respondent, it has made a commit-3 The unit pleaded in the complaint†which Respondent concedes tobe an appropriate one and, further, one in which the Union enjoys majority status†is ' all employees employed by the Respondent whose jobtitles are included in Exhibit A of the agreement referred to in paragraph8 above at pages 79 through 94 of said agreement Examination of thosepages of the agreement discloses a list of specific job classifications andlabor grades grouped under general headings such as Field and ShopClassification, Clerical Classifications ' and Apprentices Accordingto Director of Human Resources Paul Ahler, the employees in these classifications are ones who are paid on an hourly rated basis Bill Bearden,business manager and financial secretary of the Union, testified that theseemployees basically are Involved with the distribution, construction,maintenance, and delivery of the water system here in the valley, irrigaton water 298DECISIONS OF NATIONAL LABOR RELATIONS BOARDment to its employees to maintain the confidentiality ofmaterial in their personnel files and, in addition, there isa federally recognized confidentiality policy that pre-cludes the Union from access to that material withoutfirst securing employee consent to its inspection For thereasons set forth infra, I conclude that by asking to in-spect Ehrhardt's personnel file, the Union did make a re-quest for information that is relevant to the processing ofthe grievance concerning Montanez' termination and,further, that it has not been shown that Respondent waspermitted to require prior authorization by 'Ehrhardt, forthe Union to do so, in the circumstances of the instantcaseB Sequence of EventsAs noted above, Respondent and the Union are partiesto a collective-bargaining agreement containing a griev-ance and arbitration provision On March 22, AntonioMontanez was terminated for having been caught sleep-ing on the job, while Wes Ehrhardt was only suspended,although he also had been sleeping and had been caughtdoing so at the same time as Montanez The Union fileda grievance on April 18, asserting that Montanez' termi-nation had violated article I, section 34 and section 85 ofthat agreement and requesting that Montanez be reinstat-ed and made whole, with all reference to the matterbeing expunged from his personnel fileOn May 23, before any meetings had been conductedpursuant to the grievance procedure, Bearden authored aletter to Respondent's manager of labor relations, JoeTittle, stating, in pertinent part, that the Union, "has de-termined that it is necessary to review the personnel fileof employee Wes Ehrhardt in order to assess the differ-ence in disciplinary action taken in the above grievance"Having forgotten, testified Bearden, that he already hadsent the May 23 letter, another letter was sent to Tittleon June 1 in which Bearden stated, inter aimIn order for the Local Union to properly assessthe merits of this grievance, we are herewith re-questing to review the personnel records of MrWes Ehrhardt, who was issued disciplinary meas-ures along with Mr Montanez for the same infrac-tion of the Company rules forbidding sleeping onthe job4 That section providesSection 3 Mutual CooperationThe Association and the Union agree that they will mutually cooperate to promote harmony and efficiency among the employees ofthe Association Representatives of the Association Management willmeet upon reasonable notice with the authorized representatives ofthe Union to discuss any grievances arising out of this Agreement inaccordance with the provisions of Article VIII hereof Such meetings normally shall be conducted outside of working hours5 That section providesSection 8 Equal Application of Contract TermsThe Association and the Union agree that the provisions of thisAgreement shall be applied to all employees covered by this Agreement without discrimination as to their color, race, religion, sex, national origin, or status as a Vietnam era veteran or disabled veteran,and in carrying out their respective obligations under this Agree-ment, neither the Association nor the Union will discriminate againstany individual because of race, color, religion sex, national origin,age, handicap, or status as a Vietnam era veteran or disabled veteranin regard to any position for which the individual is qualifiedIn viewing and receiving a copy of this file, itwill enable the Local Union to determine if therewas disparate treatment in this instancePlease advise the Local Union by letter, no laterthan June 8, 1984 of the time and place where theserecords may be reviewed, and if necessary copiesobtainedBy letter dated June 6, Tittle replied to BeardenYour letter of June 1, requests a copy of WesEhrhardt's personnel file As you know, we areunable to provide copies of employee files unlessyou provide us with a signed authorization from theemployee to release his file Your letter did not in-clude Mr Ehrhardt's releaseWe understand your objective, Bill, and are pre-pared to explain the reasons for the differences indiscipline imposed on Mr Ehrhardt and Mr Anto-nio Montanez during the grievance meetingsSpecifically, Tittle was referring to that portion of Re-spondent's Policy HR 305 which, to the extent relevantin this case, recites1 Accessibility of employee records is as followsA SRP Employee - Has a right to review or cor-rect his/her personal recordsB SRP Management - Has the right to review em-ployee record information for job related reasonsC Outside Agencies - Accessible with employeeconsentD Instances Covered by Law - Accessible withlegal documents3Employee Records Center files may contain thistype of informationAccreditation itemsBumping and layoff informationCheckout cardComputer printouts of employee informationData sheetsEducation Items Diplomas, college transcripts,grade slips, certificatesEmployee Basic Information formEmployee data sheetsEmployee Status Change formsEmployment applicationsEmployment Authorization formLetters of commendationLoyalty oathOrientation checklistPerformance Reviews (most recent first)Personal information changesReceipts Accident Prevention Rule Book, driv-er's license, medical clearanceRemoval formReprimandsResumeSafety shoes or glasses certificates SALT RIVER VALLEY WATER USERS' ASSN299Terminated blue cardTermination and Transfer Clearance formAnd other personnel-related documentsTittle's June 6 letter concluded the correspondence be-tween the parties concerning access to Ehrhardt's per-sonnel file and the focus of debate then moved to themeetings concerning the Montanez grievance 6 Duringthe summer, three grievance meetings were conductedconcerning it The minutes of the first and second onesshow that, at each one, the Union's representative hadrequested access to Ehrhardt's personnel file to deter-mine if the latter had been disciplined prior to the timethat he and Montanez had been caught napping In addi-tion, the minutes of the first meeting disclose that theUnion's representative had said that if Ehrhardt's recordsshowed that he had not been disciplined "in a reasonableamount of time" prior to March, then that "would settlethe whole thing" Moreover, during the second meeting,according to the minutes, the Union's representative hadpointed out that review of Ehrhardt's disciplinary recordwas needed "in order that Montanez will have fair repre-sentation "At each meeting, according to the minutes, Respond-ent's officials had replied that the Union should obtainEhrhardt's authorization to inspect his records Howev-er, Respondent's officials did say, during the first meet-ing, that Ehrhardt had "an unblemished record," and,further, that Ehrhardt's file showed that he had been ex-ceptionally reliable, only rarely having used time off orsick leave Similarly, Bearden testified that during thethird meeting, he had been told by Respondent's officialsthat Ehrhardt had a good recordIt is this sequence of events that has led to the allega-tion concerning the refusal to make Ehrhardt's personnelfile available to the Union However, before proceedingto analysis of that issue, there is one further series of6 During late May and early June, Bearden and Tittle had been cornmunicating regarding the general subject of costs Incurred in reproducinginformation from personnel files that the Union sought to have copiedAs part of that apparently ongoing dialogue, Bearden prepared a letter toTittle on June 7 stating that, in light of Respondent s imposition of amonetary amount for duplicating records of employees, This letterwill be as good of [sic] place as any to identify to you what we needBearden then listed records of disciplinary action performance reviewsand documents that Respondent intended to rely upon in grievance andarbitration proceedings Bearden s letter does not serve to narrow his earher requests, of May 23 and June 1 for access to Ehrhardt's entire fileAt no place does the June 7 letter refer specifically to those requestsThere is no evidence that the Union ever had told Respondent, on someother occasion, that the June 7 letter represented a modification of therequests of May 23 and June 1 There is no evidence that Respondenthad understood that those requests were being modified by the June 7letter Nor is it likely that, from the circumstances, Respondent wouldhave inferred as much For the June 7 letter was concerned with the general subject of costs assessed to the Union for reproducing documentationthat it requested While the Union had mentioned the possibility of duplicating documents from Ehrhardt s file in the June 1 letter, It made norequest for copies of documents in Ehrhardt s personnel file Instead, ithad been seeking to inspect its contents Consequently, it cannot be saidthat Respondent likely would have perceived that the substance of theJune 7 letter, narrowing the types of documentation from personnel filesthat the Union had sought to have copied, would have constituted amodification of the range of documents in Ehrhardt s personnel file thatthe Union was asking initially to examineevents that is of critical importance 7 Respondent is butone component entity in the Salt River Project Theother is the Salt River Project Agricultural Improvementand Power District, herein called the District, which is aparty to a separate collective-bargaining agreement withthe Union, but which the Board has determined to be apolitical subdivision within the meaning of Section 2(2)of the Act and, thus, not subject to its proscriptionsNevertheless, Tittle testified that the policy enunciated inPolicy HR 305, regarding access to personnel files, ap-plies equally to both employees of Respondent and tothose of the District, without distinction The Union ad-mittedly never has requested that Respondent allow it toexamine the personnel records of a nongrievant, third-party employee However, the District has allowed theUnion to examine personnel files of nongrievant, third-party employees without their prior authorization in situ-ations where an employee has been promoted, or has by-passed, to a position over a more senior employee More-over, Respondent has permitted the Union to examinepersonnel files of grievants, and even of potential griev-ants, in termination cases without requiring the Union tofirst secure authorizations from those individualsC AnalysisIt cannot be argued with any degree of persuasion thatin requesting examination of Ehrhardt's personnel file,the Union had not been making a request for access torelevant information Two employees had been caughtcommitting the same infraction As a result, one of them,Montanez, had been terminated, but the other one, Ehr-hardt, merely had been suspended This disparity in dis-cipline, of Itself, gives rise to obvious suspicion regardingthe evenhandness of Respondent's application of disci-pline "For the even-handed application of work rulesfor discipline purposes is a fundamental principle of in-dustrial justice" Pfizer, Inc , 268 NLRB 916 (1984)Moreover, the grievance refers expressly to article I, sec-tion 8 of the collective-bargaining agreement which, asset forth in footnote 5, supra, prohibits discrimination onthe basis, inter aim, of race and national origin Wheresuch a clause is contained in a collective-bargainingagreement, "it becomes the duty of union representativesengaged in bargaining and in monitoring the agreementto see to it that an employer meets its obligations under7 It is not disputed that during a meeting of the Joint Labor Management Committee on October 4, 1979 then Business Manager Don Hallhad raised the subject of union access to employee records and that Tittlehad replied, `that in order to have access to employee records, our lawdepartment had told us that the employees would have to provide theUnion with a signed release to have access ' Hall then had said, accordmg to Tittle's uncontradicted testimony, that was a good idea' and had'asked or suggested that a form be prepared to that effect However, atno point has Respondent argued that, by virtue of that conversation, theUnion either had waived whatever right it otherwise might enjoy toobtain personnel file information without employee authorization or, alternatively, had agreed to follow a procedure of first trying to secure employee consent before requesting examination of those files Moreover, inlight of my conclusion infra that the restrictions embodied in Policy HR305 have been selectively applied and disregarded, it is not materialwhether or not, in other circumstances, Hall s 1979 remarks could haveconstituted such a waiver or agreement 300DECISIONS OF NATIONAL LABOR RELATIONS BOARDthose clauses" Electrical Workers UE. v. NLRB, 648F.2d 18, 25 (D.0 Cir. 1980)."In order to determine whether rules have been ap-plied evenhandedly it is necessary to compare the em-ployment history of employees disciplined for the samerule violations." Pfizer, Inc., supra. That Respondent maynot have relied on the contents of Ehrhardt's personnelfile in arriving at its decision to terminate Montanez isnot a proper consideration in assessing the relevancy ofthe information in that file. See, e.g , Safeway Stores, 252NLRB 682 fn. 2 (1980). "The duty to bargain in goodfaith obliges the employer to furnish information ena-bling the union to make an intelligent decision aboutprocessing grievances." Torrington Co. v. NLRB, 545F 2d 840, 842 (2d Cir 1976) So long as a bargaining rep-resentative suspects that its collective-bargaining agree-ment is being violated, it is entitled to relevant informa-tion from the employer to "successfully act on these sus-picions," NLRB v. Realty Maintenance, 115 LRRM 2468,2470 (9th Cir. 1984), and "to evaluate grievances and siftout unmeritorious claims." NLRB v. Safeway Stores, 622F.2d 425, 430 (9th Cir 1980)Nor is Ehrhardt's personnel file rendered irrelevant byRespondent's belief that it will not have to rely on infor-mation from it in an arbitration proceeding concerningMontanez' discharge. In the first place, as a matter oflaw, that is not a proper measure of relevancy of infor-mation Pfizer, Inc., supra, and cases cited therein.Second, although I do not doubt Respondent's sincerityin arguing that it will not have to rely on that informa-tion, I question how realistic Respondent is being in ad-vancing that argument. In the second above-quoted para-graph of his June 6 letter, Tittle acknowledged that heunderstood the Union's concern about the disparate dis-cipline of Montanez and Ehrhardt and, further, was"prepared to explain the reasons for the differences indiscipline imposed on Mr. Ehrhardt and Mr. AntonioMontanez during the grievance meetings." Further, asnoted above, in defending against the Union's argumentconcerning the disparity of discipline imposed upon thetwo employees, Respondent already has relied upon Ehr-hardt's employment history by referring to his good or"unblemished record" and by alluding to the fact that hisattendance record rendered him a reliable employeeIn sum, notwithstanding Respondent's belief that itwill not have to rely upon information from Ehrhardt'spersonnel file in an arbitration proceeding pertaining toMontanez' termination, it has recognized the relevancyof Ehrhardt's employment history to the grievance con-cerning that termination and, further, has relied uponEhrhardt's employment record to justify having takenless severe disciplinary action against him than was takenagainst Montanez for having committed the same workrules infraction. In light of these circumstances, it hardlyis realistic to conclude, whatever it anticipates nothaving to do, that Respondent will not be obliged toresort to information from Ehrhardt's personnel file todefend its position regarding Montanez' discharge And,of course, "a union has the right and the responsibility toframe the issues and advance whatever contentions it be-lieves may lead to the successful resolution of a griev-ance." Conrock Corp., 263 NLRB 1293, 1294 (1982)Therefore, a preponderance of the evidence does leadto the conclusion that the inspection of Ehrhardt's per-sonnel file is a request for relevant information to whichthe Union is entitled in order to process the grievanceconcerning Montanez' discharge. In another era, thatconclusion would suffice to terminate further analysis ofthe matter However, in Detroit Edison Co. v. NLRB, 440U.S. 301 (1979), the Supreme Court "recognized a limit-ed exception [to the duty to supply relevant informationto a bargaining representative] for information that isconfidential in nature." New Jersey Bell Telephone Co. v.NLRB, 720 F 2d 789 (3d Cir 1983). That is, the courtheld that, in view of "[t]he sensitivity of any humanbeing to disclosure of information that may be taken tobear on his or her basic competence," Detroit Edison Co.v. NLRB, 440 U.S at 318, It is not a violation of the Actfor an employer to promise employees that that type ofinformation will be kept confidential and to require thatemployee-consent be secured before it is released to abargaining representative. Id., 440 U.S. at 319. However,in doing so, the employer must not be acting on the basisof a "fabricated concern for employee confidentialityonly to frustrate the Union in the discharge of its respon-sibilities " Id., 440 U.S. at 319-320Here, as set forth above, Respondent has a policy,enunciated in Policy HR 305, making employee person-nel files available only under certain circumstances. Asdescribed in Policy HR 305, personnel files contain itemswhich likely would disclose information pertaining to the"basic competence" of employees, such as accreditationitems, computer printouts of employee information, edu-cational matters, employee basis information forms, em-ployment applications and personal information changes.Although the Court was concerned only with test scoresresulting from psychological aptitude testing in DetroitEdison, its use of the term "basic competence," as themeasure of the types of information that could be pro-tected by the limited confidentiality exception to theduty to disclose information, implies a much broaderrange of protection than simply, as the General Counselargues, "professional diagnosis and evaluations of em-ployees' mental and physical character."That is perhaps best illustrated by the various statelaws, cited in footnote 16 of the Court's opinion, whichserved as the basis for taking judicial notice regardingsensitivity to disclosure of matters bearing on "basiccompetence" For, the range of items protected by thoselaws extends to matters, such as education, that are notencompassed by diagnoses and evaluations of mental andphysical characteristics. Further, if the Court had intend-ed to confine the exception to matters protected ordinari-ly by privileges such as those for physician-patient andpsychotherapist-patient, it simply could have said so,rather than use a phrase so potentially far-reaching as"basic competence" to define the scope of the exception.Nothing in the realm of sound reason "indicates that theclassification of information as confidential turns onwhether it was professionally developed " New JerseyBell Telephone Co. v. NLRB, supra, 720 F.2d at 792In the final analysis, however, it is not necessary to re-solve the Issue of the scope of the "basic competence" SALT RIVER VALLEY WATER USERS' ASSN.301exception in order to resolve the instant matter For, al-though Respondent has a published restriction on avail-ability of information from employee personnel files, apreponderance of the evidence here is insufficient to es-tablish that Policy HR 305 satisfies the exception createdin Detroit Edison Co., supra, and, further, to demonstratethat its terms have been applied uniformly in dealingwith the Union. Aside from being a policy that must befollowed by Respondent's supervisors and agents, thereis no evidence of the extent, if any, to which Policy HR305 is disseminated to employees Moreover, of perhapsgreater significance, there is no evidence that employeesare given express assurances, parallel at least to thosegiven employees in Detroit Edison, that the restrictionsenunciated in Policy HR 305 will be followed•that as acondition of accepting and continuing employment withRespondent, the latter will observe the restrictions con-tained in Policy HR 305. In short, there is no evidenceof any "express commitment that each [employee's per-sonnel records] would remain confidential." DetroitEdison Co. v. NLRB, supra, 440 U.S. at 306 "Nor has itshown that employees have sought to have this informa-tion kept confidential or that they have an expectationthat in the normal processing of grievances their employ-ment history at [Respondent] will be kept confidential."Pfizer, Inc., supra, at 919.Furthermore, there is evidence that Policy HR 305 hasnot been uniformly followed in dealings with the Unionand employees that it represents. For example, Respond-ent concedes that it has allowed the Union to examinethe personnel files of grievants and of potential grievantswithout requiring their prior consent to such examina-tions That, of course, is a practice that contrasts withwhat had occurred in Detroit Edison Co. v. NLRB, supra,and in New Jersey Bell Telephone Co. v. NLRB, supra,where application of the prior consent requirement hadbeen so strictly applied that consent to disclosure wasbeing required of those on whose behalf the grievanceswere being processed.Moreover, the District has permitted the Union to in-spect personnel files of nongrievant third-party employ-ees, without their prior authorization, in bypass situa-tions. True, the District is not an employer whose oper-ations are regulated by the Act. But, Respondent has notcontended that the District's reason for permitting previ-ously unauthorized inspection of employee records inthose situations is based on the fact that the District isnot subject to the Act, whereas Respondent is. Indeed,such a contention, were it to be made, would raise aquestion concerning the validity of Respondent's assertedconcern for employee confidentiality, possibly creatingan inference that its assertions of concern are "fabricat-ed" and intended to "frustrate the Union in discharge ofits responsibilities" Detroit Edison Co. v. NLRB, 440 U.S.at 321. Instead, Tittle testified that the substance ofPolicy HR 305 is applied equally to employees of Re-spondent and to those of the District. That being thefact, it can only be concluded that were a bypassing caseto arise with regard to an employee of Respondent, thenthe Union would not have to obtain consent of the non-grievant third-party employee before being able to in-spect his or her records. That is, that Respondent, likethe District, would turn over that employee's personnelfile for examination by the Union without first securingthat employee's authorization to do so.Whether or not, in bypassing situations, it would be inthe Interest of the nongrievant third-party employee tohave the contents of his or her personnel file disclosed tothe Union is hardly a basis for applying the DetroitEdison exception. Nothing in that case permits an em-ployer to pick and choose when it feels that it shouldimpose a restriction on access to personnel files based onits own view of the degree to which doing so would beadvantageous to employees To the contrary, as notedabove, it is the bargaining representative that "has theright and the responsibility to frame the issues and ad-vance whatever contentions it believes may lead to thesuccessful resolution of a grievance." Conrock Corpora-tion, supra.In light of the foregoing considerations, Policy HR305 does not serve to justify Respondent's refusal topermit the Union to inspect the personnel file of WesEhrhardt and, accordingly, by having refused theUnion's requests to do so, Respondent violated Section8(a)(5) and (1) of the Act.CONCLUSIONS OF LAWBy delaying submitting the heat stress study and by re-fusing to permit inspection of the personnel file of WesEhrhardt, Salt River Valley Water Users' Associationviolated Section 8(a)(5) and (1) of the Act.REMEDYHaving found that Salt River Valley Water Users' As-sociation engaged in unfair labor practices, I shall recom-mend that it be ordered to cease and desist therefromand that it be ordered to take certain affirmative actionto effectuate the policies of that Act. With respect to thelatter, it shall be ordered to make the personnel file ofWes Ehrhardt available to International Brotherhood ofElectrical Workers, Local Union No. 226, AFL-CIO,for its inspection in connection with the processing ofthe grievance concerning the termination of AntonioMontanez.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed 8ORDERThe Respondent, Salt River Valley Water Users' As-sociation, Phoenix, Arizona, its officers, agents, succes-sors, and assigns, shall1. Cease and desist from(a) Failing and refusing to bargain collectively withInternational Brotherhood of Electrical Workers, LocalUnion No. 226, AFL-CIO by refusing to promptly fur-nish it with information that it requests which is relevantB If no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses 302DECISIONS OF NATIONAL LABOR RELATIONS BOARDand reasonably necessary to the processing and evalua-tion of grievances and preparing them for arbitration(b) In any like or related manner engaging in conductin derogation of its statutory duty to bargain in goodfaith with International Brotherhood of Electrical Work-ers, Local Union No 226, AFL-CIO and in any like orrelated manner interfering with, restraining, or coercingemployees in the exercise of rights guaranteed them inSection 7 of the Act2 Take the following affirmative action which is nec-essary to effectuate the policies of the Act(a) Furnish to International Brotherhood of ElectricalWorkers, Local Union No 226, AFL-CIO access to thepersonnel file of Wes Ehrhardt so that it may inspect thecontents of that file in connection with the processing ofthe grievance concerning the termination of AntonioMontanez(b)Post at its Phoenix, Arizona office, copies of the at-tached notice marked "Appendix B "9 Copies of thenotice, on forms provided by the Regional Director forRegion 28, after being signed by the Respondent's au-thorized representative, shall be posted by the Respond-ent immediately upon receipt and maintained for 60 con-secutive days in conspicuous places including all placeswhere notices to employees are customarily posted Rea-sonable steps shall be taken by the Respondent to ensurethat the notices are not altered, defaced, or covered byany other material(c)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply9 If this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading Posted by Order of the National Labor Relations Board" shall read Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the National Labor Relations Board